Title: From Thomas Jefferson to John Armstrong, Jr., 20 March 1806
From: Jefferson, Thomas
To: Armstrong, John, Jr.,Bowdoin, John


                        
                            Thomas Jefferson, President des E.U. d’Amérique à tous ceux qui ces 
                        
                                présentes verront Salut:
                            
                            [20 Mch. 1806]
                            
                        
                        Faisons savoir, que dans le but de  maintenir l’harmonie et la bonne amitié entre les E.U. d’Amerique et Sa
                            M.C. en éloignant tout sujet de mécontentements, et plein de confiance dans l’intégrité, prudence et talens de Armstrong
                            Min. pl. des E.U. à Paris, & James Bowdoin Min. plen. des E.U. à Madrid, je les ai nommés, et d’après l’avis et consentement du Senat, les nomme et mets ensemble ou séparement Commissaires Plenipotentiaires & Extraordinaires des dits E.U;
                            leur donnant et accordant par ces présentes ensemble ou à chacun d’eux plein et entier pouvoir et autorité, comme aussi
                            charge générale et spéciale, pour et au nom des dits E.U. de conférer, et traites avec tous Ministrés, Commissaires,
                            Députés ou Plénipotentiaires de Sa dite Maj. ou avec aucun d’eux sont muni du pouvoirs suffisans, de et concernant les territories des dits E.U.
                            et de S.M.C. Comme aussi concernant toutes les prises injustes contraires à
                            Justice, comdamnations et autres injures pour lesquelles les parties pourraient être responsables l’une envèrs l’autre, ou l’une ou l’autre envers
                            les citoyens ou sujets de l’une ou de l’autre.
                        En foi de quoi j’ai fait apposer le sceau  des E.U. à ces présentes. 
                  Donné sous mon seing à Washington, le 20e. jour de Mars de l’année
                            de grâce 1806, et de l’Independance des E.U. la 30e.
                        
                            Signé) Th. Jefferson
                            
                            (et plus bas) Par le President
                            (Signé) James Madison Secretaire d’Etat.
                        
                    